            Case 3:21-cr-00310-WQH Document 46 Filed 09/01/21 PageID.106 Page 1 of 6
AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case                                                            FILED
                                                                                                                SEP O1 2021
                                          UNITED STATES DISTRICT Co                                    T             ·'
                                                                                                          CLERK, U.S. DISTRICT COURT
                                             SOUTHERN DISTRICT OF CALIFORNIA                           SOU   RN DI     JCT OF CALIFORNIA
                                                                                                      BY                          DEPUTY
                UNITED STATES OF AMERICA                             JUDGMENT IN AC
                                     V.                              (For Offenses Committed On or After November I, 1987)
                   BRYAN KEITH TINKER (I)
                                                                        Case Number:          3:21-CR-00310-WQH

                                                                     Andrew K Nietor
                                                                     Defendant's Attorney
USM Number                           96344-298
 D -
THE DEFENDANT:
 [g]   pleaded guilty to count(s)          1 of the Superseding Information

 D     was found guilty on count(s)
       after a plea of not guilty.
Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

Title and Section/ Nature of Offense                                                                                      Count
21:952, 960 - Importation Of Cocaine (Felony)                                                                              ls




    The defendant is sentenced as provided in pages 2 through                  6            of this judgment.
The sentence is imposed pursuant to the Sentencing Reform Act of 1984.
D      The defendant has been found not guilty on count(s)

[g]    Count(s) Underlying Information                         is         dismissed on the motion of the United States.

[g]    Assessment: $100.00 imposed


D NTA Assessment*:$

       *Justice for Victims of Trafficking Act of 2015, Pub. L. No. 114-22.
[gj    No fine                   D Forfeiture pursuant to order filed                                           , included herein.
       IT IS ORDERED that the defendant must notify the United States Attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
judgment are fully paid. If ordered to pay restitution, the defendant must notify the court and United States Attorney of
any material change in the defendant's economic circumstances.




                                                                        N. WILLIAM Q. HAYES
                                                                    UNITED STATES DIST~CT illDGE
           Case 3:21-cr-00310-WQH Document 46 Filed 09/01/21 PageID.107 Page 2 of 6
AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case

DEFENDANT:                BRYAN KEITH TINKER(!)                                                     Judgment - Page 2 of 6
CASE NUMBER:              3:21-CR-00310-WQH

                                                  IMPRISONMENT
 The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a total term of:
 Twenty-seven (27) months




•      Sentence imposed pursuant to Title 8 USC Section 1326(b).
IZI    The court makes the following recommendations to the Bureau of Prisons:
          I. Incarceration in the Western Region.
          2. Residential Drug Abuse Program




•      The defendant is remanded to the custody of the United States Marshal.

•      The defendant must surrender to the United States Marshal for this district:
       •     at _ _ _ _ _ _ _ _ A.M.                          on
       •     as notified by the United States Marshal.

      The defendant must surrender for service of sentence at the institution designated by the Bureau of
•     Prisons:
      •      on or before
      •      as notified by the United States Marshal.
      •      as notified by the Probation or Pretrial Services Office.

                                                       RETURN

I have executed this judgment as follows:

      Defendant delivered on   _ _ _ _ _ _ _ _ _ _ _ _ _ to _ _ _ _ _ _ _ _ _ _ _ _ _ _ __

at _ _ _ _ _ _ _ _ _ _ _ _ , with a certified copy of this judgment.


                                                                UNITED STATES MARSHAL



                                    By                    DEPUTY UNITED STATES MARSHAL



                                                                                                3:21-CR-00310-WQH
                  Case 3:21-cr-00310-WQH Document 46 Filed 09/01/21 PageID.108 Page 3 of 6
         AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case

         DEFENDANT:               BRYAN KEITH TINKER (1)                                                        Judgment - Page 3 of 6
         CASE NUMBER:             3:21-CR-00310-WQH

                                                     SUPERVISED RELEASE
     Upon release from imprisonment, the defendant will be on supervised release for a term of:
     Three (3) years

                                                  MANDATORY CONDITIONS
    I. The defendant must not commit another federal, state or local crime.
    2. The defendant must not unlawfully possess a controlled substance.
    3. The defendant must not illegally possess a controlled substance. The defendant must refrain from any unlawful use of a
       controlled substance. The defendant must submit to one drug test within 15 days of release from imprisonment and at least
       two periodic drug tests thereafter as determined by the court. Testing requirements will not exceed submission of more
       than 4 drug tests per month during the term of supervision, unless otherwise ordered by the court.
              • The above drug testing condition is suspended, based on the court's determination that the defendant poses a low
I                nsk ot future substance abuse. (check 1f applicable)
    4.   •  The defendant must make restitution in accordance with 18 U.S.C. §§ 3663 and 3663A or any other statute authorizing
         a sentence of restitution. (check if applicable)
    5.   IZ!The defendant must cooperate in the collection of DNA as directed by the probation officer. ( check if applicable)
    6.   •  The defendant must comply with the requirements of the Sex Offender Registration and Notification Act (34 U.S.C. §
         20901, et seq.) as directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in
         the location where the defendant resides, works, is a student, or was convicted of a qualifying offense. (check if
         applicable)
    7.   • The defendant must participate in an approved program for domestic violence. (check if applicable)
    The defendant must comply with the standard conditions that have been adopted by this court as well as with any other
    conditions on the attached page.




                                                                                                            3:21-CR-00310-WQH
                  Case 3:21-cr-00310-WQH Document 46 Filed 09/01/21 PageID.109 Page 4 of 6
        AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case

        DEFENDANT:                  BRYAN KEITH TINKER (1)                                                                 Judgment - Page 4 of 6
        CASE NUMBER:                3:21-CR-00310-WQH


                                            STANDARD CONDITIONS OF SUPERVISION
      As part of the defendant's supervised release, the defendant must comply with the following standard conditions of
      supervision. These conditions are imposed because they establish the basic expectations for the defendant's behavior
      while on supervision and identify the minimum tools needed by probation officers to keep informed, report to the
      court about, and bring about improvements in the defendant's conduct and condition.

      I. The defendant must report to the probation office in the federal judicial district where they are authorized to reside within 72
         hours of their release from imprisonment, unless the probation officer instructs the defendant to report to a different probation
         office or within a different time frame.

      2. After initially reporting to the probation office, the defendant will receive instructions from the court or the probation officer
         about how and when the defendant must report to the probation officer, and the defendant must report to the probation officer
         as instructed.

~~efemlant must norlrnowmgly leave the fecleral]illlicililclistrict where the defeiiiliiiit 1s authonzed to reside without brst
         getting permission from the court or the probation officer.

      4. The defendant must answer truthfully the questions asked by their probation officer.

      5. The defendant must live at a place approved by the probation officer. If the defendant plans to change where they live or
         anything about their living arrangements (such as the people living with the defendant), the defendant must notify the
         probation officer at least 10 days before the change. If notifying the probation officer in advance is not possible due to
         unanticipated circnmstances, the defendant must notify the probation officer within 72 hours of becoming aware of a change or
         expected change.

      6. The defendant must allow the probation officer to visit them at any time at their home or elsewhere, and the defendant must
         permit the probation officer to take any items prohibited by the conditions of their supervision that he or she observes in plain
         view.

      7. The defendant must work full time (at least 30 hours per week) at a lawful type of employment, unless the probation officer
         excuses the defendant from doing so. If the defendant does not have full-time employment the defendant must try to find full-
         time employment, unless the probation officer excuses the defendant from doing so. If the defendant plans to change where the
         defendant works or anything about their work (such as their position or their job responsibilities), the defendant must notify the
         probation officer at least 10 days before the change. If notifying the probation officer at least 10 days in advance is not possible
         due to unanticipated circnmstances, the defendant must notify the probation officer within 72 hours of becoming aware of a
         change or expected change.

     8. The defendant must not communicate or interact with someone they know is engaged in criminal activity. If the defendant
        knows someone has been convicted of a felony, they must not knowingly communicate or interact with that person without
        first getting the permission of the probation officer.

     9. If the defendant is arrested or questioned by a law enforcement officer, the defendant must notify the probation officer within 72 hours.

      10. The defendant must not own, possess, or have access to a firearm, ampiunition, destructive device, or dangerous weapon (i.e.,
         anything that was designed, or was modified for, the specific purpose of causing bodily injury or death to another person such
         as nunchakus or lasers).

     11. The defendant must not act or make any agreement with a law enforcement agency to act as a confidential human source or
         informant without first getting the permission of the court.

     12.Ifthe probation officer determines the defendant poses a risk to another person (including an organization), the probation
        officer may require the defendant to notify the person about the risk and the defendant must comply with that instruction.
        The probation officer may contact the person and conflflil that the defendant notified the person about the risk.

     13. The defendant must follow the instructions of the probation officer related to the conditions of supervision.



                                                                                                                         3:21-CR-00310-WQH
        Case 3:21-cr-00310-WQH Document 46 Filed 09/01/21 PageID.110 Page 5 of 6
AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case

DEFENDANT:            BRYAN KEITH TINKER (I)                                                 Judgment - Page 5 of 6
CASE NUMBER:          3:21-CR-00310-WQH

                               SPECIAL CONDITIONS OF SUPERVISION


   I. Not enter or reside in the Republic of Mexico without permission of the court or probation officer, and
      comply with both United States and Mexican immigration law requirements.

   2. Report all vehicles owned or operated, or in which you have an interest, to the probation officer.

   3. Submit your person, property, house, residence, vehicle, papers, computers (as defined in 18
      U.S.C. § 1030(e)(l)), other electronic communications or data storage devices or media, or office, to a
      search conducted by a United States probation officer. Failure to submit to a search may be grounds for
      revocation of release. The offender must warn any other occupants that the premises may be subject to
      searches pursuant to this condition.

      An officer may conduct a search pursuant to this condition only when reasonable suspicion exists that
      the offender has violated a condition of his supervision and that the areas to be searched contain evidence
      of this violation. Any search must be conducted at a reasonable time and in a reasonable manner.

   4. Participate in a program of drug or alcohol abuse treatment, including drug testing and counseling, as
      directed by the probation officer. Allow for reciprocal release of information between the probation
      officer and the treatment provider. May be required to contribute to the costs of services rendered in an
      amount to be determined by the probation officer, based on ability to pay.

   5. Resolve all outstanding warrants within 60 days.

  6. The defendant shall participate in a cognitive behavioral treatment program as directed by the probation
     officer, and if deemed necessary by the probation officer. Such program may include group sessions led
     by a counselor, or participation in a program administered by the probation office. The defendant may be
     required to contribute to the cost of the service rendered (copayment) in the amount to be determined by
     the program officer, based on the defendant's ability to pay.

  7. Must not associate with any person who you know, or who a probation officer or other law enforcement
     officer informs you is a Ontario V arrio Sur criminal street gang member or any other known criminal
     street gang member or known participant in a criminal street gang, unless given permission by the
     probation officer.

  8. Must not wear, display, use or possess any insignias, photographs, emblems, badges, buttons, caps, hats,
     jackets, shoes, flags, scarves, bandanas, shirts or other articles of clothing that are known to represent
     criminal street gang affiliation, association with or membership in the Ontario Varrio Sur criminal street
     gang or any other criminal street gang, unless given permission by the probation officer.



                                                                                          3:21-CR-00310-WQH
         Case 3:21-cr-00310-WQH Document 46 Filed 09/01/21 PageID.111 Page 6 of 6
AO 245B (CASO Rev. 1/19) Judgment in a Criminal Case

DEFENDANT:             BRYAN KEITH TINKER (1)                                             Judgment - Page 6 of 6
CASE NUMBER:           3:21-CR-00310-WQH

     9. Must not knowingly loiter, or be present in locations known to be areas where gang members congregate,
        unless given permission by the probation officer.

     10. Must not display any known gang signs or gestures.


II




                                                                                       3:21-CR-00310-WQH
